Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Chemung County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner was found guilty of violating the prison disciplinary rules which prohibit disobeying a direct order and harassment. The detailed misbehavior report, corroborated by testimony of various witnesses at the hearing, provides substantial evidence to support the determination of petitioner’s guilt (see, Matter of Rizzuto v Coombe, 225 AD2d 961, 962). The record fails to support petitioner’s contention that the misbehavior report was in retaliation for complaints he filed against the author of the misbehavior report (see, Matter of Gill v Selsky, 240 AD2d 831). In any event, petitioner’s contention of retaliation merely presented a credibility issue for the Hearing Officer to resolve (see, Matter of Thornhill v Selsky, 241 AD2d 631). We find petitioner’s remaining contentions to be unpersuasive.
Cardona, P. J., Mercure, Crew III, Yesawich Jr. and Peters, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.